11-1704-ag
Bokhari v. Holder
                                                                                 BIA
                                                                           Elstein, IJ
                                                                        A095 956 968
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 22nd day of February, two thousand twelve.

PRESENT:
         JON O. NEWMAN,
         JOSÉ A. CABRANES,
         BARRINGTON D. PARKER,
              Circuit Judges.
_____________________________________

SAMEER BOKHARI,
         Petitioner,

                    v.                                  11-1704-ag
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_____________________________________

FOR PETITIONER:                Usman B. Ahmad, Long Island City, NY.

FOR RESPONDENT:                Tony West, Assistant Attorney General;
                               Paul   Fiorino,   Senior    Litigation
                               Counsel; Franklin M. Johnson, Jr.,
                               Trial Attorney, Office of Immigration
                            Litigation, Civil Division, United
                            States    Department of    Justice,
                            Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DISMISSED in part and DENIED in part.

    Petitioner     Sameer    Bokhari,   a   native   and   citizen   of

Pakistan, seeks review of a March 31, 2011, order of the BIA

affirming the March 5, 2009, decision of Immigration Judge

(“IJ”) Annette S. Elstein denying his application for asylum,

withholding   of   removal,   and   relief   under   the   Convention

Against Torture (“CAT”).      In re Sameer Bokhari, No. A095 956

968 (B.I.A. Mar. 31, 2011), aff’g No. A095 956 968 (Immig. Ct.

N.Y. City Mar. 5, 2009).      We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as supplemented by the BIA.         See Yan Chen v.

Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).           The applicable

standards of review are well-established.              See 8 U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

Cir. 2009).




                                 -2-
       Bokhari argues that the agency erred in pretermitting his

asylum application as untimely.         Our review of the agency’s

pretermission of an asylum application is limited to questions

of law and constitutional claims. See 8 U.S.C. §§ 1158(a)(3),

1252(a)(2)(D). Bokhari asserts that under the Ninth Circuit’s

non-precedential decision in Chunmiao Wang v. Keisler, 254 F.

App’x 572, 574-75 (9th Cir. 2007), his lack of knowledge about

the availability of asylum was an extraordinary circumstance

excusing his failure to file timely.        However, this argument

is unavailing.    Chunmiao Wang did not rule on ignorance alone

but, instead on a combination of ignorance plus changed

circumstances. See Chunmiao Wang, 254 F. App’x at 574-75.          In

any event, we see no basis for permitting ignorance of asylum

filing requirements to justify a late filing.         We dismiss for

lack    of   jurisdiction   Bokhari’s   other   challenges   to   the

pretermission     ruling    as   they   essentially    dispute    the

correctness of the agency’s factual findings. See Xiao Ji Chen

v. U.S. Dep’t of Justice, 471 F.3d 315, 328-29 (2d Cir. 2006).

       Bokhari also argues that he established his eligibility

for withholding of removal and CAT relief.        However, he does

not meaningfully challenge the agency’s findings that he did

not establish past persecution or that it was more likely than


                                 -3-
not that he would be tortured if he is returned to Pakistan.

Accordingly, he has waived those issues. See Yueqing Zhang v.

Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

    To    demonstrate     his    eligibility     for     withholding     of

removal, absent past persecution, Bokhari was required to

establish that it is more likely than not that his “life or

freedom   would    be   threatened”      in   Pakistan    because   of   a

protected ground.       See Ramsameachire v. Ashcroft, 357 F.3d

169, 178 (2d Cir. 2004) (quoting 8 U.S.C. § 1231(b)(3)(A)).

An applicant for withholding of removal cannot meet his burden

if he “could avoid a future threat to his . . . life or

freedom by relocating to another part of the proposed country

of removal.”      8 C.F.R. § 1208.16(b)(2).

    The agency denied withholding of removal, finding that

Bokhari failed to meet his burden of proof because he did not

provide reasonably available corroborating evidence from his

wife.    Because Bokhari’s wife lives in the United States, we

detect no error in the agency’s request that she provide

corroborating evidence.         See Chuilu Liu v. Holder, 575 F.3d

193, 197 (2d Cir. 2009) (noting that “an IJ, weighing the

evidence to determine if the alien has met his burden, may

rely on the absence of corroborating evidence adduced by an


                                   -4-
otherwise credible applicant unless such evidence cannot be

reasonably obtained.”); see also Yan Juan Chen v. Holder, 658

F.3d 246, 252-54 (2d Cir. 2011) (per curiam).           Bokhari does

not challenge this dispositive finding.           See Yueqing Zhang,

426 F.3d at 541 n.1, 545 n.7.

    Additionally, substantial evidence supports the agency’s

conclusion that Bokhari’s testimony and country conditions

evidence failed to demonstrate that he could not safely

relocate    within   Pakistan.       Bokhari’s   testimony   concerned

threats against him from family members, neighbors, his boss,

and government officials connected with his boss, on account

of his false conversion from Islam to Christianity and his

marriage to a Christian. The agency reasonably concluded that

Bokhari could avoid future harm from those individuals by

relocating within Pakistan–to an area where people did not

know about his past–as he did not present evidence that the

government officials (or others) were still interested in him

over twelve years after he left Pakistan.

    Moreover, while Bokhari argued that he will be persecuted

on account of his inter-faith marriage and presented the

agency     with   evidence   about     anti-Christian   violence    in

Pakistan, we defer to the agency’s conclusion that that


                                 -5-
evidence did not establish that the persecution of Christians

is so widespread that it is more likely than not that Bokhari

would face persecution throughout Pakistan.              See 8 U.S.C. §

1252(b)(4)(B)     (“[A]dministrative         findings    of   fact    are

conclusive     unless   any   reasonable      adjudicator     would   be

compelled to conclude to the contrary.”).

    Finally, the BIA did not err in rejecting Bokhari’s

argument that he received ineffective assistance from his

trial attorneys.        Bokhari failed to demonstrate that the

result of his proceeding would have been different had his

counsel been effective. See Vartelas v. Holder, 620 F.3d 108,

113-15 (2d Cir. 2010) (noting that the BIA has not articulated

a single consistent standard for determining whether an alien

has been prejudiced by an attorney’s conduct, but generally an

alien must demonstrate what actions a competent attorney

should have taken which would have warranted a different

result). While Bokhari argues that a competent attorney would

have avoided the agency’s corroboration finding by ensuring

that his wife testified, Bokhari did not present the BIA with

direct evidence of what his wife’s testimony would have

established.     Accordingly, we detect no error in the BIA’s

conclusion   that   Bokhari    did     not   establish    that   he   was

prejudiced by his former counsel.


                                 -6-
    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               -7-